DETAILED ACTION
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e). 
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
In this case, at least claim 1 is not considered inventive, as the limitations taught in claim 1 are obvious over Schaefer (U.S. 8,752,338) in Figures 1-10; Steffen ( U.S. 20130000243) in Figures 1-13; and Ren (U.S. 20090293417) in Figures 1-9.  Thus if at least one claim is not considered inventive, there cannot be a shared inventive technical feature in ALL claims and thus there is a lack of unity.
Election/Restrictions – ELECTION OF SPECIES REQUIREMENT
This application contains disclosure directed to the following distinct species of anchor platform assembly configuration from which Applicant must elect a single species.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
Species l - drawn to Figure 4a which has anchor platform with an overlying shim plate, rubber roof membrane.  The cylinder passes through adhesive layer and an underlying roof membrane;
Species Il - drawn to Figure 5b where the cylinder has a narrow neck and the baseplate has a nonthreaded central bore;
Species III - drawn to Figure 6a the cylinder is externally threaded and is clamped to the bottom of the base plate with a nut;
Species IV - drawn to Figure 7a which shows a support stan is mounted above a roof membrane and a glass panel frame is at mounted to the side of the support stand;
Species V - drawn to Figure 8d which shows a base plate with a screw anchor mounted over the cylinder with external threads;
Species VI - drawn to Figure 9b which shows a baseplate with a cylinder having multiple narrow neck portions and a lightning rod and grounding cable mounting configuration;
Species VII - drawn to Figure 11 which shows a cylinder with a narrowing neck portions with external threads, blind bores with internal threads, and a notched plate positioned over the external threads where a lightning rod is inserted into the upper blind bore and grounding cable bolted to the internally threaded lower blind bore of the cylinder;
Species VIII - drawn to Figure 12 which shows an anchor assembly for a pitched rood where a lightning rod and ground cable are attached by a bolt into a blind internally threaded bore in the cylinder;
Species IX - drawn to Figure 14 which shows a cylinder with external threads with a lightning rod mounted by an upper threaded blind bore and a ground cable bolted at the bottom of the cylinder with a lower threaded blind bore,
Species X - drawn to Figure 21b which show an L-shaped solar bracket attached to a dual post anchor with external threads where the lower threaded post is received within an internal threaded blind bore of a screw anchor,
Species XI - drawn to Figure 22b which shows a cylinder with external threads, blind bores with internal threads, and a notched plate positioned over the external threads where a lightning rod is inserted into the upper blind bore and grounding cable is positioned over the external threads of the cylinder,
or
Species XII - drawn to Figure 23 which shows a dual cylinder post welded to the base plate, the lightening rod in mounted to the upper external threads of the cylinder and the ground line mounted to the lower external threads of the cylinder post.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Currently at least Claim 1 is generic.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the grounds that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Barlow whose telephone number is (571)270-1158.  The examiner can normally be reached on Monday to Friday 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM BARLOW/
Art Unit 3633

/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633